DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2020, 4/20/2021, and 6/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
claim 1, lines 5-6: “silver powder, silver chloride powder and silica powder” should be “the silver powder, the silver chloride powder and the silica powder”.
claim 3, lines 10-11: “silver powder, silver chloride powder and silica powder” should be “the silver powder, the silver chloride powder and the silica powder”.
claim 3, line: “each silver-silver chloride electrode” should be “each of the two silver-silver chloride electrodes”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hagar et al. (WO 2017031487A1) in view of Morita et al. (WO-2018003702A1, English translation).

Regarding claim 1, Hagar teaches a silver-silver chloride electrode (a silver/silver chloride medical electrode (line 21 on page 6) comprising:
silver powder (Ag coated inert particle and/or Pure Ag Flake (R1045) in Table 1 on page 8);
silver chloride powder (silver chloride (R1242) in Table 1 on page 8; silver chloride particles (line 6 on page 8));
silicone rubber as a binder in which silver powder, silver chloride powder and silica powder are dispersed (binder (TPU) in Table 1 on page 8; Hagar further teaches wherein the binder may contain polymers which may be selected from …, silicones (lines 8-12 on page 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute TPU of Hagar with silicone rubber as the binder, as taught by Hagar. The simple substitution of one known element for another (i.e., silicone rubber for TPU as binder) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical potential)  [MPEP § 2143(B)]).
However, Hagar does not teach silica powder in the silver/silver chloride medical electrode. 
Morita teaches silver chloride paste that comprises a binder resin and a silver chloride support in which sliver chloride is supported on a carrier (Abstract). Morita further teaches wherein the silver chloride paste comprises silica made of gelled silica, as shown in Fig.1 (Lines 20-21 on page 1). 
Hagar and Morita are considered analogous art to the claimed invention because they are in the same field of Ag/AgCl electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Ag/AgCl electrode of Hagar to include silica powder, as taught by Morita, because silver chloride-supporting silica has the following advantages: silver chloride has the property of being easy to aggregate (low dispersibility), while silica is hard to aggregate (high dispersibility). Therefore, silver chloride-supported silica has higher dispersibility than silver chloride and is less likely to aggregate (lines 138-143 in Morita).
Furthermore, the limitations “a current density of a current flowing through an electric circuit being equal to or greater than 0.64 μA/mm2 after 5 minutes from the beginning of voltage application to the electric circuit when the electric circuit in which two silver-silver chloride electrodes and a phosphate buffered saline are connected in series is made up of the two silver-silver chloride electrodes and the phosphate buffered saline containing no calcium and no magnesium interposed between the two silver-silver chloride electrodes” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The use of the silver-silver chloride electrode, or plural electrodes thereof, on a phosphate buffered saline solution further limit the use of the device, but does not further limit the claimed “silver-silver chloride electrode” as recited in the preamble. 

Regarding claim 2,  Hagar in view of Morita teach the silver-silver chloride electrode according to claim 1. The limitations “wherein the current density of the current flowing through the electric circuit is equal to or greater than 7.61 μA/mm2 after 5 minutes from the beginning of voltage application to the electric circuit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The use of the silver-silver chloride electrode, or plural electrodes thereof, on a phosphate buffered saline solution further limit the use of the device, but does not further limit the claimed “silver-silver chloride electrode” as recited in the preamble. 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hagar et al. (WO 2017031487A1) in view of Morita et al. (WO-2018003702A1, English translation) and Sarari et al. (Microfluidic reference electrode with free-diffusion liquid junction, Journal of the electrochemical society, 160(10)B177-B183, 2013). The Cold Spring Harbor Protocol of the phosphate-buffered saline from the following website, https://en.wikipedia.org/wiki/Phosphate-buffered_saline#cite_note-3, is used as an evidence that the PBS buffer saline does not contain calcium or magnesium. 


Regarding claim 3, Hagar teaches a silver-silver chloride electrode comprising
silver powder (Ag coated inert particle and/or Pure Ag Flake (R1045) in Table 1 on page 8); 
silver chloride powder (silver chloride (R1242) in Table 1 on page 8; silver chloride particles (line 6 on page 8)); and 
silicone rubber as a binder (binder (TPU) in Table 1 on page 8; Hagar further teaches wherein the binder may contain polymers which may be selected from …, silicones (lines 8-12 on page 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute TPU of Hagar with silicone rubber as the binder, as taught by Hagar. The simple substitution of one known element for another (i.e., silicone rubber for TPU as binder) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical potential)  [MPEP § 2143(B)]).  
Hagar further teaches the test of the electrodes (see Fig.5 and lines 7-18 on page 11). However, Hagar does not teach that the electrode contains silica powder. 
Morita teaches silver chloride paste that comprises a binder resin and a silver chloride support in which sliver chloride is supported on a carrier (Abstract). Morita further teaches wherein the  silver chloride paste comprises silica made of gelled silica, as shown in Fig.1 (Lines 20-21 on page 1).
Hagar and Morita are considered analogous art to the claimed invention because they are in the same field of Ag/AgCl electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Ag/AgCl electrode of Hagar to include silica powder, as taught by Morita. Because silver chloride-supporting silica has the following advantages: silver chloride has the property of being easy to aggregate (low dispersibility), while silica is hard to aggregate (high dispersibility). Therefore, silver chloride-supported silica has higher dispersibility than silver chloride and is less likely to aggregate (lines 138-143 in Morita).
Modified Hagar does not teach an electric circuit comprising two silver-silver chloride electrodes and use phosphate buffered saline without containing calcium or magnesium as the electrolyte during the test. 
Safari teaches a new microfluidic miniaturized silver/silver chloride reference electrode that demonstrates significantly better stability and lifetime than conventional designs (Abstract). To test the silver/silver chloride reference electrode, Safari further teaches an electric circuit comprising two silver-silver chloride electrodes and a phosphate buffered saline being connected in series (the test setup in Figure 6 contains Agilent 4156C semiconductor parameter analyzer, standard Ag/AgCl reference electrode, and microfluidic Ag/AgCl reference electrode. The two electrodes and phosphate buffer saline 10X (PBS) are connected in series (see the section of experimental setup on page B179). The commonly used 10X PBS does not contain calcium or magnesium, as evidenced by the Cold Spring Harbor Protocol ( https://en.wikipedia.org/wiki/Phosphate-buffered_saline#cite_note-3). 
Modified Hagar and Safari are considered analogous art to the claimed invention because they are in the same field of Ag/AgCl electrode. To test the performance of the Ag/AgCl electrodes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test setup of modified Hagar to include an electric circuit comprising two Ag/AgCl electrodes and phosphate buffered saline connected in series, as taught by Safari. Furthermore, one of ordinary skilled in the art would know connecting two Ag/AgCl electrodes in series with a commonly used PBS buffer solution to test the performance of the electrodes. 
Furthermore, the limitations “a current density of a current flowing through the electric circuit being equal to or greater than 0.64 μA/mm2 after 5 minutes from the beginning of voltage application to the electric circuit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The use of the silver-silver chloride electrode, or plural electrodes thereof, on a phosphate buffered saline solution further limit the use of the device, but does not further limit the claimed “silver-silver chloride electrode” as recited in the preamble. 

Regarding claim 4, Hagar in view of Morita and Safari teach the electric circuit according to claim 3. The limitations “wherein the current density of the current flowing through the electric circuit is equal to or greater than 7.61 μA/mm2 after 5 minutes from the beginning of voltage application to the electric circuit” is  a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The use of the silver-silver chloride electrode, or plural electrodes thereof, on a phosphate buffered saline solution to yield a specific current density further limits the use of the device, but does not further limit the claimed “electric circuit” as recited in the preamble. 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hagar in view of Morita and Sarari, as applied to claims 3 and 4 above, and further in view of Rogers (US Pub. No. 2014/0220422A1). 

Regarding claims 5-6, Hagar in view of Morita and Sarari teach the electric circuit according to claim 3. However, modified Hagar does not teach wherein the two silver-silver chloride electrodes are formed on a substrate made of silicone rubber.
Rogers teaches stretchable electronic systems with fluid containment (title). Rogers further teaches wherein an electrochemical cell comprising a substrate, a positive electrode and a negative electrode supported by the substrate (claim 74). The substrate comprises one or more materials selected from the group consisting of a silicone ([para. 0040] and claim 46). 
Modified Hagar and Rogers are considered analogous art to the claimed invention because they are in the same field of electrochemical cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the substrate of modified Hagar with a substrate made of silicone rubber, as taught by Rogers. The simple substitution of one known element for another (i.e., a substrate made of silicone rubber for another substrate) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical potential)  [MPEP § 2143(B)].

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Duan et al. (CN 103192070A) teaches silver/silver chloride electrode material, method for manufacturing same and electrode, and the electrode material comprises silver/silver chloride powder. Gao et al. (CN 104287714A) teaches silver/silver chloride powder electrode. Wu et al. (CN 105334250A) teaches silver/silver chloride electrode slice and preparation technology thereof. Gao et al. (CN 204306820U) teaches silver/silver chloride powder electrode used as reference electrode in electrochemical field. Russell et al. (GB 2215844A1) teaches silver/silver chloride electrodes wherein the silver/silver chloride particles are formed into an electrode by compressing the particles, with or without a binder, to form a compacted silver/silver chloride electrode. Chan (US 5565143A) teaches silver/silver chloride polymer compositions for use in making electrodes. Kubota et al. ( US 4324680A) teaches a silver-silver chloride electrode used for medical measurement etc. and its manufacturing method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                           

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795